Citation Nr: 1229247	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  06-39 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for mid-back contusion residuals. 

2.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected pericarditis.   

3.  Entitlement to service connection for a chronic respiratory disability, claimed as chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected pericarditis.

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  

5.  Entitlement to an effective date prior to July 13, 2005, for the grant of service connection for bilateral hearing loss.

6.  Entitlement to an initial compensable evaluation for pericarditis.

7.  Entitlement to an effective date prior to July 13, 2005, for the grant of service connection for pericarditis.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to February 1978, with approximately twenty years of additional duty with the West Virginia Army Reserve National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In August 2007 and June 2012, the Veteran testified at Board hearings conducted before two different Veterans Law Judges (VLJ), respectively.  Transcripts of these hearings have been associated with the claims file. 

The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  The United States Court of Appeals for Veterans Claims (Court) recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

Pursuant to the Court's recent holding in Arneson, during the course of the June 2012 Board hearing, the Veteran was notified that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  A review of the 2012 hearing transcript (p. 18) reflects that the Veteran specifically waived his right to a third hearing and requested that his case be adjudicated as soon as possible.  Therefore, in accordance with Arneson, an additional hearing is not needed.  The Board notes that later in June 2012, the Veteran submitted a large amount of additional evidence for the record which was accompanied by a waiver.  

An August 2012 review of the Virtual VA file does not reveal any additional documents which are not already physically in the file.  

The Veteran has numerous claims pending which are in various stages of appellate and quasi-appellate status.  In addition, he has raised several new claims.   Herein, the Board will identify such claims, explain the status of each pending claim, and point out the actions required prior to appellate consideration.

A service connection claim for a psychiatric disorder, to include as secondary to service-connected pericarditis and a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record (June 2011), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran has three claims in appellate status; entitlement to service connection for: (1) mid-back contusion residuals, (2) CAD and (3) a respiratory disorder to include COPD.  Additional development is required in conjunction with all three of these claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to take reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

With respect to the claim for service connection for residuals of a mid-back contusion, another remand is in order because of the lack of compliance with the instructions in the June 2010 Remand.  

As a matter of background, records reflect treatment for back problems in 1979 and 1989.  The service treatment records (STRs) include an entry dated in May 1979 reflecting that the Veteran strained his low back lifting heavy equipment.  X-ray films were negative.  A May 1989 service personnel record reflects that the Veteran was determined to have suffered a mid-back contusion in the line of duty in May 1989.  A DA Form 2173, Statement of Medical Examination and Duty Status, from May 1989 reflects that the Veteran was on active duty or active duty for training at the time of the injury.  It notes that the Veteran stated that he hit his back on a bolt on May 9, 1989 while riding on a M113.  He reported that there were no witnesses to this event and that he did not go to the medic.  He reported that, on May 10, 1989, he hit his back on a hatch, causing more pain and resulting in a visit to the medic and post clinic.  The Veteran's DA Form 2823, Sworn Statement, contains the Veteran's own more detailed account of the injuries.  A July 2009 VA examination report reflects that the Veteran reported straining his back during the late 1970's.  He also described an incident in which his back was injured in a military vehicle (date not provided).  Musculoskeletal pain of the upper back was diagnosed.  The examiner concluded that the Veteran's chronic mid-back contusion residuals were not caused by or the result of a chest/back injury sustained in service and observed that it was highly unlikely that his injury in the late 1970's was causing his upper back pain at this time.  

In the Remand portion of the June 2010 decision and remand, the Board pointed out that the 2009 opinion only concluded that the Veteran's current back disability was not related to an injury he suffered on active duty in the late-1970s.  It did not discuss the documented back injury from May 1989.  On remand, the Board asked that the VA examiner reconsider his opinion in light of the Veteran's complete service treatment records and provide an addendum to specifically discuss the May 1989 evidence.  In September 2010, the same examiner who had conducted the July 2009 VA examination presented an addendum, indicating nothing more than that he had reviewed the opinions in this case and felt that he had answered the questions adequately and completely.  The Board notes that a service connection claim for back strain (apparently primarily based on the 1979 back injury) was denied in an August 1997 rating action which was not appealed and has not been re-raised.  The current appeal primarily involves claimed mid-back contusion residuals claimed as arising from the 1989 injury.  Therefore, it is critical for purposes of this appeal that the 1989 evidence be fully considered and evaluated.  The September 2010 addendum did not respond to the Remand request.

By way of the 2010 Remand, the Board had specifically directed that an examiner "expressly discuss" pertinent records including "those involving the Veteran's May 1989 back injury."  The examiner did not discuss the importance of the findings in those records as they relate to the Veteran's claim for service connection.  The Court has held that compliance with a Remand is not discretionary, and that if there exists a failure to comply with the terms of a Remand, another Remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, since the terms of the 2010 Board remand were not complied with, as the VA examiner of 2009 did not discuss the May 1989 records in conjunction with providing a medical opinion, a remand for such action is required.  

The Board also observes that the file contains additional evidence relating to the service connection claim for a back disability which was either not on file or not considered by the VA examiner in 2009 and 2010.  In this regard, evidence recently added to the file in 2011 includes a November 2009 private MRI report of the lumbar spine revealing impressions of congenital narrowing of the lumbar canal and shallow diffuse bulges at L2-3 and L3-4.  Private medical evidence also indicated that in December 1990 while working for a river terminal company, the Veteran fell 10-feet from a ladder, resulting in a back injury.  It appears that the Veteran sustained another back injury on the job in September 1992 when he was repairing an end-loader and moving 75 pounds of weight while squatting.  The record reflects that he filed a workers' compensation claim in conjunction with these injuries.  Accordingly, on remand, this evidence should be considered and reviewed in conjunction with conducting a new examination and obtaining a new VA opinion.  

In addition, the aforementioned evidence brings to light additional records which may be pertinent to the claim, but which are not already on file.  For instance, the Veteran's full workers' compensation records, including a decision on his claim, do not appear to be of record.  Furthermore, a November 1992 record of Dr. S.M. makes reference to treating the Veteran for non-work related low back pain in 1977.  Accordingly, records of Dr. S.M. dated from 1977 forward will be sought on remand.  

Turning to the claims for service connection for coronary artery disease (CAD) and chronic obstructive pulmonary disease (COPD), the Board also finds that new VA examinations are warranted.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

A review of the evidence on file reflects that a VA examination was conducted in July 2009 at which time, the VA examiner opined that the Veteran's CAD was not caused by or the result of mid-back/chest trauma sustained in service.  He then reiterated that there was no relationship between these conditions (no further rationale provided).  The examination also revealed no evidence of COPD on chest X-ray films.  The examiner merely noted that X-ray films had revealed chronic parenchymal changes without acute disease.  

In July 2010, the Board remanded the matters involving CAD and COPD.  No specific additional action relating to the CAD claim was requested.  With respect to the COPD claim, the Board observed that the 2009 VA examiner had diagnosed a condition other than COPD and requested that a nexus opinion addressing that matter be provided.  The Board observes that it does not actually appear that any other respiratory condition was assessed upon VA examination of 2009.  In September 2010, the same examiner who had conducted the July 2009 VA examination presented an addendum, indicating that he had reviewed the opinions in this case and felt that he had answered the questions adequately and completely.

The Board notes that subsequent to the 2010 remand, additional contentions have been made and new evidence has been received warranting another remand of the service connection claims for CAD and COPD.  In 2012, the Veteran provided private medical evidence reflecting that COPD had been diagnosed in 2002 and 2008.  Therefore, a VA examination is required to reconcile whether in fact this currently claimed condition exists and if so, whether it was incurred in or is otherwise related to service.  

In addition, significantly, in a rating action issued in November 2010, service connection was established for pericarditis, effective from July 2005.  The Veteran has contended that both CAD and COPD are secondary to pericarditis, either by virtue of causation or aggravation.  He has specifically asserted that treatment for pericarditis with NSAIDS and corticosteroids has caused or aggravated his claimed CAD.  To this point, a medical opinion addressing the theory of secondary service connection has not been provided.  Once the Board undertakes to provide an appellant with an examination and medical nexus opinion, these must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, new examinations addressing the CAD and COPD claims are warranted, to include obtaining opinions relating to the theories of both direct and secondary service connection.

The Veteran also now has several claims in quasi-appellate status.  The file contains a rating action issued in June 2010 granting service connection for bilateral hearing loss and assigning an initial non-compensable evaluation effective from July 2005.  In February 2011, the Veteran filed a Notice of Disagreement with both the effective date and initial rating assigned for hearing loss in the June 2010 rating action.  Also on file is a rating action issued in November 2010, granting service connection for pericarditis and assigning an initial non-compensable evaluation effective from July 2005.  In June 2011, the Veteran filed a Notice of Disagreement with both the effective date and initial rating assigned for pericarditis in the November 2010 rating action.  

A notice of disagreement is defined as a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result.  38 C.F.R. § 20.201 (2011).  While special wording is not required, the notice of disagreement must be in writing and in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  A Veteran must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination. 38 C.F.R. § 20.302(a).  There is no requirement in the regulation that the date of rating action at issue be specified in a notice of disagreement.  Here, the NODs received in February and June 2011, constituted timely and validly expressed dissatisfaction with the effective dates and initial non-compensable evaluations assigned for bilateral hearing loss and pericarditis.  To date, the RO has not issued a Statement of the Case addressing the effective date and initial increased rating claims for bilateral hearing loss and pericarditis.

The failure to issue a statement of the case in such a circumstance necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2011).  Under these circumstances, the Board has no discretion and is obliged to remand these claims to the RO for the issuance of an Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). However, these claims will be returned to the Board for appellate consideration after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal on either or both issues.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Finally, the Board notes that a significant amount of additional evidence has been added to the file since the most recent SSOC which was issued in November 2010.  It appears that much, but possibly not all of the evidence submitted since that time was accompanied by one or more waivers.  This evidence appears to pertain to numerous claims, including those on appeal.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of another SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2011).  As this case is being remanded for a combination of reasons, the RO will have an opportunity to readjudicate the claims with the benefit of consideration of all of the evidence added to the file since the SSOC issued in November 2010.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be requested to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his service connection claims for a back disorder, CAD and a respiratory disorder to include COPD.  

2.  Undertake appropriate action to obtain all documents and decisions (to include any medical records underlying a decision) pertaining to the Veteran's Workmans' Compensation claim which appears to have been filed between 1990 and 1993 in conjunction with a claimed back injury.

3.  Please attempt to obtain for the file the following outstanding records:

a.  VA records dated from November 2010, forward.  

b.  Private medical records of Dr. S.R.M. (November 1992 record), dated from 1977 forward, associated with the Montgomery General Hospital in West Virginia.  

Any additional evidence obtained should be added to the claims folder. Should the evidence be proven unavailable, the RO is requested to follow the procedures under 38 C.F.R. § 3.159(e), relating to the duty to notify a claimant of the inability to obtain records, with appropriate documentation in the record.

4.  An updated search for Social Security records and decisions (most recent on file are from 1996 and 2000) should undertaken and pertinent documentation relating to such a search should be made part of the record.  Any available evidence should be added to the claims file.

5.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of the currently claimed mid-back contusion residuals.  The claims folder and a complete copy of this REMAND should be reviewed in conjunction with the examination.  The Veteran's lay history of symptomatology should also be recorded and considered, as should his clinical history of industrial injuries to the back occurring in 1990 and 1992.  All indicated studies should be performed. The rationale for all opinions should be provided.  Specifically, the examiner should be asked to answer the following: 

(a) Does the Veteran currently have a back disability? If so, please identify any such diagnosis or diagnoses.  

(b) Is it at least as likely as not (50 percent or more probability) that any currently manifested back disability, was incurred in or is due to or the result of the Veteran's active period of service, from August 1977 to February 1978, or in the case of arthritis was manifested during the first post-service year?  

(c) Is it at least as likely as not (50 percent or more probability) that any currently manifested back disability, was incurred in, or is due to or the result of the Veteran's ACDUTRA period in May 1989, during which time he sustained contusions of the mid-back?  

The examiner is asked to consider lay and clinical evidence of continuity/chronicity of symptomatology since service, to the extent made/shown.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A clear rationale for all opinions, including a complete discussion of the facts and medical principles involved shall be provided.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.) 

6.  The RO/AMC shall schedule the Veteran for a VA examination in conjunction with the Veteran's claimed coronary artery disease (CAD).  All indicated studies should be performed.  The claims folder and a complete copy of this REMAND should be reviewed in conjunction with the examination.  The Veteran's lay history of symptomatology should also be recorded and considered.  Based on the examination of the Veteran and a thorough review of the record, the examiner should provide an opinion as to the following questions. 

(a) Provide specific diagnoses of any currently manifested heart conditions, to include specifically identifying whether a diagnosis of CAD is supported.  

(b) Address whether it is at least as likely as not (50 percent probability or higher) that any currently manifested heart condition had its onset in service or within the first post-service year, or is otherwise causally related to service or active duty for training, to include assessing whether this may be related to chest pain or trauma documented therein or to reported high cholesterol in service/active duty training (February 1989 and December 1992).  

(c) Whether it is at least as likely as not (50 percent probability or higher) that any currently manifested heart condition is etiologically related to service-connected pericarditis by virtue of causation or aggravation.  The Veteran specifically maintains that treatment for pericarditis with NSAIDS and corticosteroids has caused or aggravated his claimed CAD and this theory of secondary etiology should be specifically addressed.  If aggravation is found, the degree of aggravation should be specifically identified, if possible.   

All findings and a complete rationale for all opinions expressed and conclusions reached should be set forth in a legible report. 

7.  The RO/AMC shall schedule the Veteran for a VA examination in conjunction with the Veteran's claimed respiratory condition, to include COPD.  All indicated studies should be performed, and the claims folder shall be made available to the examiner for review prior to the examination.  The Veteran's lay history of symptomatology should also be recorded and considered.  Based on the examination of the Veteran and a thorough review of the record, the examiner should provide an opinion as to the following questions. 

(a) Provide specific diagnoses of any currently manifested respiratory conditions, to include specifically identifying whether a diagnosis of COPD is supported.  In this regard, the examiner should discuss and consider the private diagnoses of COPD in 2002 and 2008, as well as the 2009 VA examination report indicating that a diagnosis of COPD was not supported.  

(b) Address whether it is at least as likely as not (50 percent probability or higher) that any currently manifested respiratory condition had its onset in service or within the first post-service year, or whether such is otherwise causally related to service or active duty training.  

(c) Address whether it is at least as likely as not (50 percent probability or higher) that any currently manifested respiratory condition is etiologically related to service-connected pericarditis by virtue of causation or aggravation, to include based on treatment therefor with NSAIDS and corticosteroids.  If aggravation is found, the degree of aggravation should be specifically identified, if possible.   

All findings and a complete rationale for all opinions expressed and conclusions reached should be set forth in a legible report.

8.  After an appropriate period of time, or after the Veteran indicates he has no further evidence to submit, the RO should readjudicate the service connection claims for mid-back contusions residuals, CAD, and a respiratory condition to include COPD, under the theories of direct and secondary incurrence, to include consideration of all of the pertinent evidence added to the record since the issuance of the most recent Supplemental SOC in November 2010.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response in the event of the denial of any claim.

9.  A Statement of the Case must be provided addressing the issues of: (a) entitlement to an initial compensable evaluation for bilateral hearing loss; (b) entitlement to an effective date prior to July 13, 2005, for the grant of service connection for bilateral hearing loss; (c) entitlement to an initial compensable evaluation for pericarditis; and (d) entitlement to an effective date prior to July 13, 2005, for the grant of service connection for pericarditis.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed following the issuance of the SOC.  38 C.F.R. § 20.202 (2011).  If, and only if, the Veteran perfects an appeal as to one or more of the claims, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 .  

[Continued on following page.]
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



_________________________________________________
WAYNE BRAEUER
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


